12/06/2022


          IN THE SUPREME COURT OF THE STATE OF MONTANA                                   Case Number: PR 06-0422


                                      PR 06-0422
                                                                        6


                                                                     DEC 0 6 202?
                                                                   Bowen Gi eenwc.,
                                                                 CIE:7k of Eur:
                                                                     Sta.to of Montana
 IN RE DANIEL POLKOW,
                                                                    ORDER
       Petitioner.




      Daniel Polkow, by and through counsel Benjamin Reed, has petitioned the Court to
"waive the Montana Character and Fitness Application for his admittance to the Montana
State Bar" in conjunction with his application for admission upon score transfer. PolkoN\
has submitted a supporting affidavit. Polkow passed the Oregon Bar Examination after
sitting in July 2022, which is a Uniform Bar Examination, and in the subsequent process
of applying to the Oregon State Bar, Polkow underwent a character and fitness examination
that found no issues requiring further evaluation. The Oregon State Bar has confirmed this
status. Polkow has accepted employment with the Montana Public Service Commission.
       However, the Oregon State Bar does not require a National Conference of Bar
Examiners (NCBE) character and fitness investigation, which Montana does. See Rules of
Admission to the Bar of Montana, I(D)(1), I(G)(3). While the Petition indicates Polkow
provided a completed NCBE application in support of his Montana application, he explains
he did not actually submit it to NCBE and undergo that review. Despite Polkow's Oregon
process and submission of a NCBE application, we cannot waive the requirement that he
undergo the NCBE investigation. Therefore,
       IT IS HEREBY ORDERED that the Petition of Daniel Polkow to waive the
requirement to undergo a NCBE investigation for his application for admission to the
Montana State Bar is DENIED.
      The Clerk is directed to mail a copy hereof to counscl of record for Daniel Polkow
and to the Bar Adrnissions Adrninistrator of the State Bar of Montana.
      DATED this         day of December. 2022.




                                                         Chief Justice




                                                             '4 1 *&.
                                                            Justices




                                            2